Citation Nr: 0929245	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-24 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1954 to March 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The Veteran's claimed in-service sexual assaults have not 
been corroborated by service records or other credible, 
supporting evidence.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2002 and July 2009, VA provided the Veteran the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Gallegos v. Peake, 
22 Vet. App. 329 (2008) and Dingess/Hartman.  The Board notes 
that the July 2009 notification, which pertained to the 
effective date and disability rating regulations, postdated 
the initial adjudication and that the claim was not 
readjudicated after the notice was provided.  The Board finds 
that no prejudice resulted, however:  because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and contacting the Naval Historical 
Center, the Office of the Judge Advocate General, and the 
National Archives and Records Administration (NARA) in the 
attempt to verify the claimed stressors, and the Board does 
not know of the existence of any outstanding relevant 
evidence.  See, e.g., March 2008 response form (Veteran 
indicated that he had no additional evidence to submit).  
Thus, the Board finds the matter ready for adjudication.  

Service Connection

The Veteran contends that he has PTSD, and that this is the 
result of two sexual assaults perpetrated upon him while in 
active service.  The Veteran has reported that the first 
sexual assault occurred in 1954 or 1955, when he was serving 
onboard the USS McClelland, and the second sexual assault 
occurred in late 1956 in Morocco.  The Veteran has indicated 
that both sexual assaults were perpetrated by a "storekeeper 
chief", and he stated that although he did not tell anyone 
about the assault, the chief was "'caught" in the act during 
the second assault.  The Veteran reports that he tried to 
commit suicide after the second incident, after which he was 
discharged from service.  He then blocked out the incident 
until 2002, when a VA nurse asked him a question regarding 
military sexual trauma which caused him to recall the 
attacks.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

A review of the post-service medical records indicates that 
the Veteran has been diagnosed with PTSD, and the claims file 
contains medical evidence linking the Veteran's PTSD to 
military sexual trauma.  See, e.g., July 2003 VA treatment 
record.  Although the evidence does include a diagnosis of 
PTSD tied to the Veteran's history of in-service personal 
trauma, service connection must still be denied as there is 
no credible supporting evidence that a claimed in-service 
stressor occurred.  

Initially, the Board notes that the Veteran's service medical 
and personnel records do not report any history, treatment, 
or findings of an in-service sexual assault, and review of 
the deck logs from the USS McClelland for the time period of 
November 1954 to August 1955 revealed no incidents of sexual 
assaults.  See, e.g., NARA report.  

Furthermore, the service personnel records do not show any 
evidence of performance changes that could be suggestive of a 
change in behavior as a result of sexual assault.  Rather, 
the service performance reports indicate that the Veteran's 
conduct was rated at 4.0 throughout service and that his 
proficiency and seamanship improved during his service 
onboard the USS McClellan, from an initial rating of 3.3, to 
a rating of 3.8 in August 1955, after which time the 
Veteran's proficiency rating decreased slightly but not 
significantly, remaining above 3.6 for the remainder of his 
service.  Additionally, the service personnel records 
indicate that the Veteran was granted Top Secret security 
clearance in September 1956.

The Board notes that the service personnel and medical 
records do document that the Veteran made a suicide attempt 
in January 1957, after which he was administratively granted 
an honorable discharge in March 1957.  The medical and 
personnel records associated with the suicide attempt report 
that, on the night of the suicide attempt, the Veteran got 
into an argument with a close friend after consuming "a 
few" drinks.  Then, feeling "very blue, somewhat dizzy, and 
quite disgusted for being involved in this meaningless and 
senseless bickering," and "without really thinking", the 
Veteran dragged his razor across his left wrist.  Initially, 
the Veteran reported that the attempt had been due to a 
"temporary despondency" due to the fight.  He later stated, 
however, that he believed the suicide attempt had not been 
really due to the fight but mostly due to "guilt[y] 
feeling[s]" about his history of pre-service homosexual 
activities.  See, e.g., January 1957 psychiatric evaluation 
report and January 1957 Veteran's statement.  

After review of all the service records associated with the 
suicide attempt, the Board finds that this behavior is not 
sufficient corroboration of the claimed sexual assaults.  The 
Board notes that the Veteran now asserts that the suicide 
attempt was a result of in-service sexual assaults.  The 
Board finds that this account is less credible than the 
accounts provided by the Veteran at the time of the suicide 
attempt:  namely, that the suicide was due to temporary 
despondency and guilty feelings over pre-service behavior.  
Although it is not uncommon for victims of sexual assault to 
not report the assault, the Board finds that the absence of 
such a history at the time seems more significant in light of 
the Veteran's subsequent administrative discharge due to this 
suicide attempt, particularly in light of the fact that the 
Veteran reported other (non-forced) homosexual behavior at 
that time.  

There is likewise insufficient post-service corroboration of 
the veteran's claimed stressor.  The evidence indicates that 
the Veteran was not diagnosed with PTSD and did not present 
an initial history of military sexual trauma until over 45 
years after separation, although he had medical treatment in 
the interim, and the Veteran has not presented any lay 
statements on his behalf.  

Thus, although the Veteran has medical records diagnosing him 
with PTSD as a result of an in-service assault, at this time, 
there is no corroborating evidence to prove that a sexual 
assault actually occurred.  Absent corroborative evidence of 
the alleged event, service connection for PTSD must be 
denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


